DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment/Claim Status
Claims 1-5 and 7-10 are currently pending. No Claim has been amended. Claims 11-20 were previously withdrawn. No new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SETO et al (US 2017/0263860 A1-prior art of record, hereafter Seto) in view of Chen et al (US 8,962,349 B1-prior art of record, hereafter Chen).
Re claim 1, Seto discloses in FIGS. 2 and 9C an MRAM structure, comprising:
a dielectric layer (insulator 20; ¶ [0018]);
a contact hole (unlabeled hole around 21; ¶ [0021]) disposed in the dielectric layer (20);
a contact plug (laminate 21/31; ¶ [0021]-[0022]) filling in the contact hole (around 21) and protruding (sticking) out of the dielectric layer (20), wherein the contact plug (21/31) comprises a lower portion (W 21; ¶ [0021]-[0022])  and an upper portion (W 31; ¶ [0021]-[0022]), the lower portion (21) fills in the contact hole, the upper portion (31) is outside of (above) the contact hole, the upper portion (31) has a top side (upper horizontal plane), a bottom side (lower horizontal plane), a first sloping side (left angled plane) and a second sloping side (right angled plane), the top side (upper plane) and the bottom side (bottom plane) are parallel (extending left-to-right), the bottom side is closer (nearer) to the contact hole (around 21) than the top side, the bottom side (lower plane) is greater (wider) than the top side (upper plane), two (top/bottom) ends of the 
an MRAM (MTJ 30; ¶ [0023]) disposed on the contact hole (around 21) and directly contacting (physically touching) the contact plug (portion 21 of 21/31), wherein a sidewall (right angled plane of layer 32 in FIG. 9C; ¶ [0005]; [0012] and [0052]-[0054]) of the MRAM (30) and a sidewall (right angled plane of portion 21) of the contact plug (21/31) form a continuous (non-stepped) sloping side (angled plane), and the continuous sloping side has a curved shape (bowed inwardly).

Seto fails to disclose wherein the contact plug (21/31) is monolithic (one-piece).
However,
Chen discloses in FIG. 9 an MRAM structure, comprising: a contact plug (bottom electrode 110’; col. 4, lines 44-55), wherein the contact plug (110’) is monolithic (one-piece), and is made of a single material (non-alloyed or single-layered metals including Ta, Ti and W; col. 3, lines 38-43); and wherein the contact plug (110’) is made of tungsten (col. 3, lines 38-43).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Seto such that the contact plug (21/31) is monolithic (one-piece), and is made of a single material (only one type of material), where the number of conductive materials is reduced, and contact can be chosen to be resistant to the etching chemistries of the MTJ stack (e.g. when 110 and 112 are both Ti and/or Ta; Chen: col. 3, lines 32-51). See also Response to Arguments below.

Re claim 2, Seto discloses the MRAM structure of claim 1, wherein a first angle (taper angle in FIG. 9C; ¶ [0053]) is disposed between the first sloping side (left angled plane) and the top side (upper plane), a second angle (taper angle; ¶ [0053]) is disposed between the second sloping side (right angled plane) and the top side (upper plane), and the size (degree) of the first angle equals the size of the second angle (no disclosure of angle inequality in cross-sectional view; ¶ [0053]).

Re claim 4, Seto discloses the MRAM structure of claim 1, further comprising a spacer material layer (40; ¶ [0026]) covering (over sides and top) the MRAM (30) and the contact plug (21/31), wherein the first sloping side (left angled plane) and the second sloping side (right angled plane) of the contact plug (portion 21 of 21/31) are entirely covered (completely overlaid) by the spacer material layer (40).

Re claim 5, Seto discloses the MRAM structure of claim 1, further comprising a spacer (40; ¶ [0026]) covering (over sides and top of) the MRAM (30), wherein part (sidewalls of 31) of the contact plug (21/31) is not covered (overlaid) by the spacer (40).

see claim 1), and is made of a single material (W; see claim 1); and wherein the contact plug (21/31; 110) is made of tungsten (W; Seto; ¶ [0021]-[0022] and Chen: col. 3, lines 38-43), where the contact plug made of tungsten (entirely) forms a contact structure without contact resistance between multiple conductive layers of a contact plug discussed for claim 1.

Re claim 8, Seto discloses the MRAM structure of claim 1, wherein the MRAM (30) comprises an MTJ (¶ [0023]), a top electrode (35; ¶ [0023]) and a bottom electrode (SL/source of transistor T; ¶ [0015]; [0018] and [0026]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seto and Chen as applied to claim 1 above, and further in view of Roy et al (US 9,812,155 B1-prior art of record, hereafter Roy).
Re claim 3, Seto and Chen discloses the MRAM structure of claim 1, wherein a first angle (82.7 degree taper angle in FIG. 9C; ¶ [0053]) is disposed between the first sloping (left) side and the top (upper) side, a second angle (82.7 degree taper angle) is disposed between the second sloping (right) side and the top (upper) side (see claim 2 above), but fail to disclose the size of the first angle does not equal the size of the second angle.
	However,
st complimentary angles to theta 1; col. 5, lines 59-63) disposed between a first sloping (left) side and a top (upper) side of magnetic device layers (202/210), a second angle (complimentary angles to theta 2; col. 5, lines 59-63) disposed between a second sloping (right) side and the top (upper) side of the magnetic device layers (202/210), and the size of the first angle (1st complimentary angles) does not equal the size (since theta 1 does nor equal theta 2 in all embodiments; col. 32, lines 32-58) of the second angle (2nd complimentary angles).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the structure of Seto and Chen such that the size of the first angle does not equal the size of the second angle as disclosed by Roy in order to tailor the device’s magnetic behavior toward desired characteristics for improved performance (Roy; col. 6, lines 3-16).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seto and Chen as applied to claim 1 above, and further in view of CHUANG et al (US 2017/0194557 A1-prior art of record, hereafter Chuang 557).
Re claim 9, Seto and Chen discloses the MRAM structure of claim 1, but fails to disclose wherein a barrier only contacts an inner sidewall (left/right vertical planes) of the contact hole (around 21).
However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Seto and Chen to include the barrier of Chuang 557 such that it only contacts an inner sidewall of the contact hole to provide diffusion protection to and from underlying and overlying electrodes and/or magnetic materials which could alter the electrical and/or magnetic properties of the device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seto and Chen as applied to claim 1 above, and further in view of Chuang et al (US 2018/0097173 A1-prior art of record, hereafter Chuang 173).
Re claim 10, Seto and Chen discloses the MRAM structure of claim 1, but fails to disclose wherein a barrier contacts a sidewall (left/right inner vertical planes) of the contact hole (around 21) and a top surface of the dielectric layer (20).
However,
Chuang 173 discloses in FIG. 1 an MRAM structure, comprising: a barrier (110; ¶ [0019]) contacts a sidewall of a contact hole (opening 108a; ¶ [0019]) and a top (upper; ¶ [0020]) surface of a dielectric layer (dielectric 108; ¶ [0019]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to method the structure of Seto and Chen to include the barrier contacting a sidewall of the contact hole and a top surface of the .

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive for the following reason(s):
For claim 1, the applicant argues against the examiner’s motivation/rational for combining the teachings of Chen regarding contact plug (110’) with the teachings of Seto discussed above for claim 1 that when the contact plug (21/31) is monolithic (one-piece), and is made of a single material (only one type of material), as disclosed by Chen, that the number of conductive materials is reduced, and further, that contact resistances resulting from an interface between the same two (2) materials or between two (2) different materials is reduced or eliminated.
The applicant, also, argues against the examiner’s assertion that the single material of Chen can be chosen to be resistant to the etching chemistries of the MTJ stack (e.g. when 110 and 112 are both Ti and/or Ta).

The examiner, respectfully, disagrees with the applicant’s arguments with respect to forming the contact plug (21/31) of Seto monolithically (one-piece), and made of a single material (only one type of material), as disclosed by Chen, so that the number of conductive materials is reduced, and further, contact resistances resulting from an interface between the same two (2) materials or between two (2) different materials is 
Such disclosures suggests that elimination of the interface reduces the contact resistance. In the case where the interface is between two (2) electrodes of the same material, elimination of the interface can be accomplished by forming the two (2) electrodes of the same material monolithically of a single material as disclosed by the contact plug (110’) of Chen.

With respect to the examiner’s position that the single material of the contact plug of Chen can be chosen to be resistant to the etching chemistries of the MTJ stack (e.g. when 110 and 112 are both Ti and/or Ta), the emphasis was on how that single material could be used during device processing.
However, since claim 1 is drawn to device structure, and not to a method of making the device structure, the etch stop capabilities of the single material and the applicant’s arguments regarding the formation method of the MTJ stack of Seto, including etching of the contact plug are both moot.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    


 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892